Citation Nr: 0327484	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-16 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, L4 - L5, residuals of back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1979.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied an increased rating for the veteran's 
degenerative disc disease, L4-L5, residuals of back injury  
(hereinafter lumbar spine disability), currently evaluated as 
20 percent disabling.  A February 1998 rating decision 
confirmed denial of an increased rating, and the veteran 
appealed.


REMAND

Service connection is in effect for degenerative disc 
disease, L4 - 5, residuals of back injury, which has been 
rated as 20 percent disabling effective from April 1979, 
under Diagnostic Code (DC) 5293.

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating Intervertebral Disc Syndrome under 
Diagnostic Code 5293. 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  When regulations are changed during the course of a 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date. 
VAOPGCPREC 3-2000 (April 10, 2000).  Since the veteran's 
increased evaluation requires consideration of both old and 
revised criteria, the Board will defer adjudication of the 
issue of entitlement to an increased rating for the lumbar 
spine disability in order that the veteran might be provided 
notice of the revised regulations and an opportunity to 
present additional evidence and/or argument in support of his 
claim. 38 C.F.R. § 20.903(c) (2002). 

Additionally, governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 
Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2002).  The Board 
notes that VA lumbar spine examination in August 1999 
documented degenerative disk and facet changes involving the 
lumbar spine. In a March 2002 VA examination, the veteran 
reported lower back pain, aggravated by prolonged standing 
and sitting.  He also complained of pain radiating down his 
right leg, occasional paresthesias of his right foot, and use 
of a back corset.  X-rays revealed severe degenerative disc 
disease at L5 - S1 and mild degenerative disc disease at L4-
5. The Board finds this examination inadequate in that it 
fails to fully assess the veteran's pain, orthopedic and 
neurological symptomatology. Thus a contemporaneous and 
comprehensive lumbar spine examination is indicated in 
fulfillment of VA's statutory duty to assist the appellant.

In this regard, the VA orthopedic examination should 
specifically include separate findings on orthopedic and 
neurological manifestations, and the lumbar spine should be 
assessed in terms responsive to the revised rating criteria 
for degenerative disc disease under 38 C.F.R. § 4.71a, DC 
5293 (effective September 23, 2002).

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim. See 38 C.F.R. § 3.655 (2002). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id. If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.	The RO must review the claims folder and 
obtain all records of VA or private treatment 
for lumbar spine disability from 1999 to the 
present.

2.	The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable 
legal precedent. 

3.	The veteran should be afforded a VA skin 
examination.  The entire claims file, to 
include a complete copy of this Remand, must 
be made available to the physician designated 
to examine the veteran's lumbar spine, and the 
physician should document such review in the 
examination report. All tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner should evaluate the veteran's lumbar 
spine and indicate (a) whether the disability 
is severely disabling with recurring attacks 
and intermittent relief, or pronounced with 
persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to 
site of diseased disc, with little 
intermittent relief. See 38 C.F.R. 4.71a, DC 
5293; (b) the examiner must also address the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59, and specify whether there is limitation 
of motion due to pain, additional functional 
loss on movement due to pain, fatigability, 
weakness or incoordination, specifying degrees 
of limitation of motion; (c) the examiner 
should also assess the disability under the 
revised regulations which base ratings on the 
number and frequency of incapacitating 
episodes or orthopedic and neurologic 
impairment. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).

4.	The RO should then readjudicate the claim of 
entitlement to an increased rating for lumbar 
spine disability. If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC), and given an appropriate opportunity 
to respond.  Thereafter the case should be 
returned to the Board if in order.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication. The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claims

The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




